DETAILED ACTION
	This office action is in response to the application filed on 6/29/2021 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-16, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11083015. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, 1108315 teaches in claim 1 a device that transmits to a UE that one of ordinary skill in the art at the time of the effective filing date of the claimed invention would understand would result in same method steps being performed as the instant application’s receiving UE. 
As to claim 8, 1108315 teaches in claims 1 and 3 a device that transmits to a UE that one of ordinary skill in the art at the time of the effective filing date of the claimed invention would understand would result in same method steps being performed as the instant application’s receiving UE. Receiving the trigger on the downlink channel licensed frequency band and the UE performing the CCA on the uplink unlicensed channel.
As to claim 15, 1108315 teaches in claims 1 and 3 a device that transmits to a UE that one of ordinary skill in the art at the time of the effective filing date of the claimed invention would understand would result in same method steps being performed as the instant application’s receiving UE. Receiving the trigger on the downlink channel licensed frequency band and the UE performing the CCA on the uplink unlicensed channel.
As to claims 2, 9, and 16, 1108315 teaches in claim 1 a device that transmits to a UE that one of ordinary skill in the art at the time of the effective filing date of the claimed invention would understand would result in same method steps being performed as the instant application’s receiving UE.
As to claims 4, 11, and 18, 1108315 teaches in claim 3 that the clear channel assessment result is received based on when the UE sends it when the listen before talk duration is not less than the slot length of the control channel.
As to claims 5, 12, and 19, 1108315 teaches in claim 4 wherein the first result of the first clear channel assessment further comprises information associated with a duration of the first clear channel assessment, a channel occupied indication, and a signal strength measurement.
As to claims 6 and 13, 1108315 teaches wherein the first clear channel assessment is performed on an unlicensed frequency band, and the control channel uses a licensed frequency band.
As to claims 7, 14, and 20, 1108315 teaches wherein the channel comprises a group of beams, and the first clear channel assessment determines that a first beam of the channel is clear and that a second beam of the channel is not clear.
	
Allowable Subject Matter
Claims 3, 10, and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465